Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 20 and 39 is/are amended and claim 40 is added.  Currently claims 20-26, 28-40 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-24, 26, 28-31, 33-35, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebel (20140318667) in view of Balser (20130328459).
As to claim 20, Ebel, Fig. 1, discloses a device for providing a pneumatic pressure medium to pressure medium chambers 12-1-12-n, the device comprising: a pressure medium source 22 for the pneumatic pressure medium; valves SV1-SVn; a pressure medium line (branch from 18 to Sv1) disposed between said pressure medium source 22 and valve SV1; a connection 14-1 for said pressure medium line disposed between said at least one valve and the pressure medium chamber; a controller ST( Para 54) for actuating said pressure medium source and valves.
Ebel discloses (Para 54) the pressure source 22 as a compressor (air pump) but fails to disclose compressor details or a housing hosting the controller and motor. Balser, Fig. 1,4, teaches a pressure source having a pump 14 and  housing 2,18 hosting a motor (inside portion 2) and a controller 40 (as an overall system control circuit board, Para 17) and said motor (inside portion 2)  of said pressure medium source is disposed between said controller 40 and said pump 14 of said pressure medium source. The motor (inside portion 2) is disposed in said housing 2,18. The motor (Para 38) is resting against said controller 40 (motor having contact elements 44 abutting the controller 40 as a direct mechanical connection), said controller having a direct mechanical connection to said motor inside said housing.  The motor has direct mechanical contacts 38 with the controller circuitry.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ebel with a pressure medium source having housing hosting a motor and the system controller such that motor is between controller and pump with motor directly resting against controller and direct circuit contacts between controller and motor as taught by 
As to claim 21, in Ebel as modified (as shown in Balser), controller is in a form of a printed circuit board (40) for actuating said pressure medium source and valves (controller of Ebel controls both pump and valves).
As to claim 22, in Ebel as modified (as shown in Balser), pump 14 is driven by motor; said motor is disposed between said pump and said controller 40.
As to claim 23, in Ebel as modified (as shown in Balser), controller 40 is disposed on an opposite side of said motor of said pressure medium source then said pump 14 of said pressure medium source.
As to claim 24, in Ebel as modified (as shown in Balser), motor of said pressure medium source is disposed spatially between said controller 40 and said pump 14 of said pressure medium source.
As to claim 26, in Ebel as modified (as shown in Balser), pump 14 is disposed outside said housing 2,18.
As to claim 28, Ebel as modified discloses a further pressure medium line 18,20 for supplying the pneumatic pressure medium; and wherein said pressure medium line 18,20 runs from said pump of said pressure medium source to said at least one valve which is pneumatically connected to said pressure medium source by said further pressure medium line for supplying the pneumatic pressure medium.
As to claim 29, Ebel as modified discloses an electrical line (SV1 control lines from controller ST to SV1); and wherein said controller  ST is a printed circuit board (in 
As to claim 30, Ebel as modified discloses an electrical line (SK control lines from controller ST to 22); and wherein said controller ST is configured for actuating said motor of said pressure medium source.
As to claim 31, Ebel as modified discloses controller has a subcontroller (signal output portions to valves and motor from ST) for actuating said pressure medium source and valves.
As to claim 33, Ebel as modified (as shown in Balser) discloses controller 40 has contacts 38 for making contact with said motor.
As to claim 34, Ebel as modified (as shown in Balser) discloses housing 12 has a recess (inside 2) formed therein; further comprising contact-making means (contact elements 44); and an applied mechanical connection (direct abutment) of said controller 40 to said motor of said pressure medium source is provided by said contact-making means. 
Ebel as modified (as shown by Balser) as modified discloses the controller 40 and motor connected by means of a removable contact (abutment) of contact points 44 and secured together by a cover 50 but fails to disclose contact making means in the form of contacts welded to the controller. However, Official Notice is taken that joining two components by welding, for the purpose of securely connecting the components is widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ welding to connect controller and motor in the device of Ebel as modified for the 
As to claim 35, Ebel as modified discloses pressure medium line 14-1 disposed between valve SV1 and said pressure medium chamber 12-1 and having a connection (outlet of valve).
As to claim 37, Ebel as modified discloses a vehicle seat (Para 33 with cushions 12-1-12-n), comprising: at least one pressure medium chamber 12-1; and the device according to claim 20 (as explained above).
As to claim 38, Ebel as modified discloses a motor vehicle (Para 33), comprising: the vehicle seat according to claim 37 (as explained above).
As to claim 39, in making and/or using the device of Ebel for providing a pneumatic pressure medium for at least one pressure medium chamber 12-1 of a vehicle seat of a motor vehicle (Para 33), one would perform the steps of providing a device to contain: a pressure medium source 22 for the pneumatic pressure medium; at least one valve SV1; a pressure medium line 18 disposed between the pressure medium source and the at least one valve; at least one connection 14-1 for the pressure medium line disposed between the at least one valve SV1 and the pressure medium chamber 12-1; a controller ST for actuating the pressure medium source and the at least one valve; and actuating the device to provide the pneumatic pressure medium for the at least one pressure medium chamber 22.
Ebel discloses (Para 54) the pressure source 22 as a compressor (air pump) but fails to disclose compressor details or a housing hosting the controller and motor. Balser, Fig. 1,4, teaches a pressure source having a pump 14 and  housing 2,18 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ebel with a pressure medium source having housing hosting a motor and the system controller such that motor is between controller and pump with motor directly resting against controller and direct circuit contacts between controller and motor as taught by Balser in order to provide an automatically controlled electrical powered compressor pump with compact controller. 
Claim 25 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebel (20140318667) in view of Balser (20130328459) further in view of Boscanyi (20140232155).
Ebel as modified (as shown in Balser) discloses controller 40 in the housing but fails to disclose valves in the housing.  Boscanyi (Fig 3) teaches a seat inflating device wherein the valves are located on the pcb 29 in the housing of the pcb.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by .
Claims 32 and 36 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebel (20140318667) in view of Balser (20130328459) further in view of Muehlhausen et al (20140232155).
Ebel as modified fails to disclose interference suppression capacitors in the controller.  Muehlhausen (Fig 2) teaches interference suppression 13 having capacitors 17 in the controller of a motor 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ebel as modified with interference suppression capacitors in the controller as taught by Muehlhausen in order to reduce harmful interference.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel (20140318667) in view of Arita et al (20150122235).
Ebel, Fig. 1, discloses a device for providing a pneumatic pressure medium to a pressure medium chambers 12-1-12-n, the device comprising: a pressure medium source 22 (compressor); valves SV1-SVn; a pressure medium line (branch from 18 to Sv1) disposed between said pressure medium source 22 and said valve SV1; a connection 14-1 for said pressure medium line disposed between said valve SV1and the pressure medium chamber 12-1; a controller ST( Para 54) for actuating said pressure medium source 22 and valves.
Ebel disclose the pressure medium source 22 as a compressor but fails to disclose compressor pump details or a housing hosting the controller and motor. Arita, Fig. 16, teaches a compressor having a pump 110 and housing (combination of 12 and frame of 200) hosting a motor  2,8,9,11 and a controller 202-207 and said motor 2,8,9,11 of said pressure medium source is located spatially between said controller 202-207 and said pump 110 of said pressure medium source.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ebel with a compressor having housing hosting a motor and the controller such that motor is between controller and pump as taught by Arita in order to provide an automatically controlled electrical powered compressor pump with compact controller. In Ebel as modified (as shown in Arita), motor or section of said motor 2,8,9,11,12 is disposed in said housing 12.
Response to Arguments
Applicant’s amendment has overcome the rejection of record (except for new claim 40).  However, a new ground of rejection is applied to the amended claims. Balser is cited to show incorporation of a motor resting against controller.
Applicant has not presented any argument as to how the previously cited prior art does not teach new claim 40. Claim 40 is rejected over Ebel in view of Arita as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753